Name: Commission Directive 95/65/EC of 14 December 1995 amending Directive 92/76/EEC recognizing protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy;  agricultural activity;  natural and applied sciences
 Date Published: 1995-12-21

 Avis juridique important|31995L0065Commission Directive 95/65/EC of 14 December 1995 amending Directive 92/76/EEC recognizing protected zones exposed to particular plant health risks in the Community Official Journal L 308 , 21/12/1995 P. 0075 - 0076COMMISSION DIRECTIVE 95/65/EC of 14 December 1995 amending Directive 92/76/EEC recognizing protected zones exposed to particular plant health risks in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/41/EC (2), and in particular the first subparagraph of Article 2 (1) (h) thereof,Having regard to Commission Directive 92/76/EEC of 6 October 1992 recognizing protected zones exposed to particular plant health risks in the Community (3), as last amended by Directive 95/40/EC (4),Whereas pursuant to Directive 92/76/EEC certain zones in the Community were recognized as 'protected zones` in respect of certain harmful organisms for a period expiring on 1 April 1996;Whereas based on a request from Italy to be able to trade all citrus fruits with their leaves and peduncles and not just the fruit of Citrus clementina Hort. ex Tanaka, the protected zones recognized for Greece, France, Italy and Portugal in respect of Citrus tristeza virus (European isolates) should be modified to cover all fruit of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids, with leaves and peduncles;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee and Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 The Annex to Directive 92/76/EEC is hereby amended as indicated in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 January 1996. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 14 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 182, 2. 8. 1995, p. 17.(3) OJ No L 305, 21. 10. 1992, p. 12.(4) OJ No L 182, 2. 8. 1995, p. 14.ANNEX Point (d) (4) is replaced by the following:>TABLE>